Citation Nr: 1231537	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a cardiac disability, to include mitral valve prolapse.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a nasal/sinus disability.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for a skin disease.

5.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and anxiety, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a nasal/sinus disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years and was separated from service in August 1987.  He received the Joint Service Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The RO denied entitlement to service connection for angioedema and a nervous condition in a January 1988 rating decision.  The Board notes that claims of service connection for these disabilities were previously characterized in its May 2010 remand as petitions to reopen claims of service connection for angioedema and a nervous condition.  However, there is no evidence that the Veteran has been diagnosed as having angioedema or a nervous condition at any time since the January 1988 decision.  At the time of that decision, the RO did not consider whether service connection was warranted for any of the Veteran's currently diagnosed skin diseases or psychiatric disabilities, including psoriasis, xerosis, dermatitis, eczema, and major depressive disorder.

The current claims of service connection for a skin disease and a psychiatric disability are based on diagnoses not considered in the January 1988 decision and the evidence of record since that decision does not include any diagnoses of angioedema or a nervous condition.  Thus, the current claims of service connection for a skin disease and a psychiatric disability are based on distinctly new diagnoses and are, therefore, adjudicated on the merits without the need for new and material evidence to reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  

In light of the above, the issues previously characterized as whether new and material evidence had been received to reopen claims of service connection for angioedema and a nervous condition have been recharacterized as entitlement to service connection for a skin disease and a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In his March 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In February 2008, he withdrew his hearing request.

In May 2010, the Board granted the petition to reopen the claim of service connection for a prostate disability and remanded the underling claim as well as the other claims currently on appeal for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In the March 2006 VA Form 9 and a March 2010 statement, the Veteran and his representative raised the issues of entitlement to service connection for a low back disability, fibromyalgia, a lung disability, and hemorrhoids, whether new and material evidence has been received with respect to a claim of service connection for a gastrointestinal disability (to include irritable bowel syndrome), and whether there was clear and unmistakable error (CUE) in the RO's January 1988 rating decision which denied entitlement to service connection for a nervous condition and chronic sinusitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received with respect to a claim of service connection for a cardiac disability and entitlement to service connection for psychiatric and nasal/sinus disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a nasal/sinus disability was denied in the January 1988 rating decision, as the disability pre-existed service and was not aggravated in service; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the January 1988 decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial. 

3.  The Veteran's current prostate disability is the result of an in-service disease.

4.  The Veteran's current skin disease had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's January 1988 decision that denied the claim of service connection for a nasal/sinus disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2011).

2.  The evidence received since the January 1988 decision is new and material and sufficient to reopen the claim of service connection for a nasal/sinus disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for a prostate disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for service connection for a skin disease are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's favorable decision in reopening the claim of service connection for a nasal/sinus disability and as the Board is granting the claims of service connection for a prostate disability and a skin disease, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO denied the Veteran's claim of service connection for a nasal/sinus disability in January 1988 because although the Veteran experienced upper respiratory infections with sinusitis and rhinitis throughout service, the disability pre-existed service and was not aggravated in service.  The Veteran was notified of the RO's decision, he did not appeal, and new and material was not received within one year of the decision.  Thus, the January 1988 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the January 1988 denial includes an October 2010 opinion from a VA physician which reflects that the Veteran experienced severe allergies from childhood that may have worsened in service.

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that a pre-existing nasal/sinus disability may have been aggravated in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).

As discussed below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of any current nasal/sinus disability.  The evidence is, therefore, new and material, and the claim of service connection for a nasal/sinus disability is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran has been diagnosed as having various prostate disabilities and skin diseases.  For example, VA examination reports dated in September 2011 indicate diagnoses of prostate cancer status post radical prostatectomy, atopic dermatitis, and psoriasis.  Thus, a current prostate disability and skin disease have been demonstrated.

Service treatment records include May and October 1973 and June and December 1974 reports of treatment for chronic prostatitis associated with testicular and perineal pain.  Recurring prostatitis was also diagnosed during an August 1977 periodic examination.  Also, the Veteran was treated for seborrheic dermatitis, acne, and an unspecified "rash" in May and December 1969, August 1975, and August 1979.

As to the etiology of the current prostate disability and skin disease, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In October 2010, a VA physician assistant reviewed the Veteran's medical records and opined that his current prostate disability and skin disease were likely ("as least as likely as not"/"50/50 probability") caused by or a result of the recurrent prostatitis and severe allergies he experienced in service.  As for the prostate disability, she reasoned that the Veteran was treated for several years for recurrent prostatitis and was also noted to have an enlarged prostate on examination while in service.  While it was unknown what causes prostate cancer, studies indicated a high incidence of a history of prostatitis and benign prostatic hypertrophy in patients with prostate cancer.

With regard to the skin disease, the physician assistant explained that the Veteran was noted to have severe allergies from childhood that appeared to worsen while he was in service.  Although very few rashes of any sort were documented in his service treatment records, the connection between severe allergies and atopic dermatitis or eczema was well documented in medical literature.

The September 2011 VA skin examination report includes an opinion that the Veteran's current skin disease was not likely ("less likely than not"/"less than 50 percent probability) incurred in or caused by service.  The physician assistant who conducted the examination reasoned that the Veteran's psoriasis was not associated with his eczema.  Although the two diseases had similar appearances on the skin, eczema was a different condition.  The Veteran's history of rashes in Korea was consistent with psoriasis and eczema.  He reported that he believed that all his skin problems were the same rashes, but they were more severe during periods of emotional distress and after he was in his 30s.  Psoriasis tended to manifest in adulthood (commonly in those over age 30), whereas eczema had its initial onset in childhood.

The examiner further explained that eczema was a response to environmental factors, whereas psoriasis was more related to different factors going on inside the body.  For example, psoriasis usually had a genetic component that triggered a response according to factors inside the body, as compared to eczema which could be caused by direct skin contact with harsh chemicals and other things outside of the body.  The rashes and circumstances described in the Veteran's service treatment records were consistent with eczema and were also likely ("at least as likely as not") associated with psoriasis.  The examiner then concluded that the Veteran's psoriasis likely ("at least as likely as not") began during service.

In December 2011, the physician assistant who provided the October 2010 and September 2011 opinions opined that the Veteran's psoriasis was likely ("at least as likely as not") due to service and that his eczema/dermatitis was likely ("at least as likely as not") aggravated beyond natural progression by service.  She explained that the Veteran's psoriasis was not associated with his eczema and that although the two diseases had similar appearances on the skin, the two conditions were independent of one another.  The Veteran's history of rashes in Korea was consistent with psoriasis and eczema.  He reported that he believed that all his skin problems were the same rashes, but they were more severe during periods of emotional distress and after he was in his 30s.  Psoriasis tended to manifest in adulthood (commonly in those over age 30), whereas eczema had its initial onset in childhood.  Eczema was a response to environmental factors, whereas psoriasis was more related to factors going on inside of the body.  The rashes and circumstances described in the Veteran's service treatment records were consistent with eczema and psoriasis.  

As for the Veteran's current prostate disability, the physician assistant opined that the disability was not likely ("less likely as not") due to service.  She reasoned that the Veteran's service treatment records did not indicate any chronic continuing condition of prostatitis, prostate cancer, or Agent Orange exposure in service.  The diagnosed prostate conditions did not manifest until after service.

The September 2011 opinion is of little probative weight because it is, at best, confusing and contradictory.  Although the examiner initially opined that the Veteran's current skin disease, in general, was not likely related to service, she then provided a contradictory opinion that the psoriasis likely began in service.

The December 2011 opinion as to the Veteran's prostate disability is also inadequate because it is based on an inaccurate history and does not reflect consideration of the Veteran's treatment for prostate problems in service.  Although the physician assistant who provided the opinion reasoned that there was no evidence of any continuing treatment for prostatitis or prostate cancer in the Veteran's service treatment records, reports of treatment for "chronic" and "recurring"  prostatitis are documented in May and October 1973 and June and December 1974.  As the opinion is partly based on an inaccurate history, it is of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The October 2010 opinions and the December 2011 opinion as to the Veteran's skin disease, however, are accompanied by rationales that were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the weight of the evidence is in favor of a conclusion that the Veteran's current prostate disability is related to his prostate problems in service and that his current skin disease had its onset in service.  The criteria for service connection for the current prostate disability and skin disease, however diagnosed, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

As new and material evidence has been received, the claim of service connection for a nasal/sinus disability is reopened, and the appeal is granted to this extent.

Entitlement to service connection for a prostate disability is granted.

Entitlement to service connection for a skin disease is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, VA treatment records, including a November 2005 VA mental health treatment note, reveal that the Veteran has been diagnosed as having major depressive disorder.  Further, he has reported that he experiences symptoms of a nasal/sinus disability and a December 2006 VA hematology and oncology treatment note reflects treatment for greenish sinus drainage.  Thus, there is competent evidence of current psychiatric and nasal/sinus disabilities.  

Service treatment records include January 1966, August 1968, August 1977, March 1982, August 1983, and January 1987 reports of depression, excessive worry, difficulty sleeping, nervousness, and anxiety.  An examination in January 1966 revealed a depressed and blunted affect and the Veteran was diagnosed as having anxiety reaction and schizoid personality undergoing anxiety and depressive reaction.  A May 1986 Medical Board report provided diagnoses of somatization disorder and other psychiatric factors.  Furthermore, the Veteran was treated on numerous occasions in service for sinus tenderness and nasal congestion.  He was diagnosed as having a moderately large polyp in the lower portion of the right maxillary sinus, viral sinusitis, rhinosinusitis, allergic rhinitis, chronic maxillary sinusitis, chronic rhinitis, and allergies.

The Veteran reported on a September 1964 report of medical history for purposes of entrance into service that he had a history of chronic sinusitis and there are other reports in his service treatment records of allergies since childhood.  The May 1986 Medical Board report includes a conclusion that the Veteran's allergic rhinitis existed prior to service and was permanently aggravated in service.  However, the Veteran's September 1964 entrance examination was normal other than for a cardiac abnormality.  Therefore, he is presumed sound.  38 U.S.C.A. § 1111 (West 2002).

An October 2006 addendum to an August 2006 VA internal medicine treatment note indicates that a PTSD screen was positive and that the Veteran reported that he felt startled when he heard airplanes fly over his house because it reminded him of service.  Also, a November 2005 VA hematology and oncology treatment note reveals that the Veteran experienced, among other things, prostate cancer, chronic neck pain, and psoriasis.  He was diagnosed as having depression, anger, and frustration which were related, at least in part, to health issues.  The Veteran is now service-connected for a prostate disability, a skin disease, and cervical spine arthritis.

Furthermore, the physician assistant who provided the October 2010 opinion reported that the Veteran had severe allergies from childhood that appeared to have worsened while he was in service.

In sum, there is competent evidence of current psychiatric and nasal/sinus disabilities and evidence of psychiatric and nasal/sinus problems in service.  Also, there is medical evidence that the current psychiatric disability may be related to service or a service-connected disability and that there is a possible pre-existing nasal/sinus disability which may have been aggravated in service.  Thus, VA's duty to obtain examinations as to the nature and etiology of any current psychiatric and nasal/sinus disability, is triggered.  Such examinations are needed to determine whether the Veteran has a current nasal/sinus disability and to obtain medical opinions as to the etiology of any such nasal/sinus disability and as to the etiology of the current psychiatric disability.

With regard to the Veteran's petition to reopen the claim of service connection for a cardiac disability, the Veteran contended in his March 2006 VA Form 9 that he was entitled to service connection for a cardiac disability based on CUE in the January 1988 rating decision that denied entitlement to service connection for mitral valve prolapse.

The RO has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The CUE issue is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of service connection for a cardiac disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

It would be premature for the Board to decide the currently appealed petition to reopen prior to adjudication of the Veteran's claim of CUE.  Therefore, his request to reopen his service connection claim for a cardiac disability is deferred to avoid piecemeal adjudication.  Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the Veteran's claim of CUE in the January 1988 rating decision that denied his claim of service connection for a cardiac disability.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since November 2002) had its onset in service, is related to any reported stressors in service, is related to his psychiatric problems in service, or is otherwise related to a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis? 

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since November 2002) was caused (in whole or in part) by his service-connected prostate disability, skin disease, and/or cervical spine arthritis?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since November 2002) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected prostate disability, skin disease, and/or cervical spine arthritis?

If any current psychiatric disability is found to have been aggravated by a service-connected disability, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since November 2002, as well as all instances of reports of and treatment for psychiatric problems in service, including the January 1966, August 1968, August 1977, March 1982, August 1983, and January 1987 reports of depression, excessive worry, difficulty sleeping, nervousness, and anxiety.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine whether any current nasal/sinus disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Did any current nasal/sinus disability (any nasal/sinus disability diagnosed since November 2002) clearly pre-exist the Veteran's service?   

(b)  If any current nasal/sinus disability (any nasal/sinus disability diagnosed since November 2002) clearly pre-exist service, was the disability clearly not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(c)  If any current nasal/sinus disability (any nasal/sinus disability diagnosed since November 2002) did not clearly pre-exist service, and was clearly not aggravated during service, is it at least as likely as not (50 percent probability or more) that the nasal/sinus disability had its onset during service, is related to the Veteran's nasal/sinus problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all nasal/sinus disabilities diagnosed since November 2002, as well as all instances of reports of and treatment for nasal/sinus problems in service.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


